Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Estate of Howard Jefferson, Jr.                        Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No. 41,896-
No. 06-18-00100-CV                                     CCL). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Burgess and
                                                       Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellants, the Jeffersons, pay all costs of this appeal.




                                                       RENDERED JULY 12, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk